                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION


JACK BRYANT,

             Plaintiff,

v.                                                       Case No. 2:20-cv-394-NPM

TAXI PRONTO, INC., A RIDE2CARE,
LLC and ROMEO HOLLIGAN,

            Defendants.


                                      ORDER

      In this Fair Labor Standards Act case, the parties have filed a Joint Stipulation

for Dismissal with Prejudice (Doc. 43). Federal Rule of Civil Procedure

41(a)(1)(A)(ii) allows a plaintiff to dismiss an action voluntarily if a stipulation of

dismissal is signed by all parties who have appeared. The dismissal is effective upon

filing and requires no further action by the Court. See Anago Franchising, Inc. v.

Shaz, LLC, 677 F.3d 1272, 1278 (11th Cir. 2012). The text of the FLSA does not

provide, and no Eleventh Circuit decision has ever held, that FLSA claims are

exempt from Rule 41. To the contrary, the Eleventh Circuit has reasoned that the

Federal Rules of Civil Procedure apply “in actions brought under the Fair Labor

Standards Act no less than in any other case.” Vasconcelo v. Miami Auto Max, Inc.,

981 F.3d 934, 942 (11th Cir. 2020) (holding that Rule 68’s cost-shifting provisions
trump the FLSA’s cost-shifting provisions). And there is “no distinction” between

the operation of Rule 41(a)(1)(A)(ii) and Rule 68 in an FLSA action. See Casso-

Lopez v. Beach Time Rental Suncoast, LLC, 335 F.R.D. 458, 461-462 (M.D. Fla.

2020) (Merryday, C.J.) (holding parties may terminate an FLSA case by filing either

a Rule 41(a)(1)(A)(ii) stipulation of dismissal with prejudice or a Rule 68(a) notice

of acceptance of an offer of judgment “and the district court is immediately

powerless to interfere”); see also Dicomo v. KJIMS Dev. Co., Inc., No. 2:16-CV-

327-FTM-99CM, 2016 WL 6678420, *1 (M.D. Fla. Nov. 14, 2016) (Steele, J.)

(“[T]he parties may dismiss [an FLSA] case in its entirety pursuant to the Joint

Stipulation for Dismissal With Prejudice without further action from the Court as it

is unconditional and self-executing.”) (citing Anago).

        Here, the parties stipulate to dismissing this case with prejudice and with each

side to bear its own costs and fees associated with the non-FLSA claims.

Accordingly, this action is dismissed with prejudice. The Clerk is directed to enter

judgment, deny all pending motions, terminate all scheduled events, and close the

case.

        ORDERED in Fort Myers, Florida on July 9, 2021.




                                            2
